McKEAGUE, Circuit Judge,
dissenting.
I agree with the majority’s synopsis of this court’s prior cases regarding probable cause to search a defendant’s residence. However, I would hold that based on that precedent, the affidavit established probable cause to search Bethal’s residence; and that, even if there were not probable cause, the fruits of the search are admissible under the good faith exception.
I. PROBABLE CAUSE
As an initial matter, I note that “reviewing courts are to accord the [issuing] magistrate’s determination” that probable cause exists “ ‘great deference.’ ” United States v. Allen, 211 F.3d 970, 973 (6th Cir.2000) (en banc) (quoting Illinois v. Gates, 462 U.S. 213, 236,103 S.Ct. 2317, 76 L.Ed.2d 527 (1983)). As the en banc court explained in Allen, the Supreme Court “soundly rejected ‘[a] grudging or negative attitude by reviewing courts toward warrants,’ ” because “a hypertechnical critique of warrants w[ill] only, in the end, encourage warrantless searches, undermining the very Fourth Amendment right such an approach would seek to protect.” Id. (quoting Gates, 462 U.S. at 236, 103 S.Ct. 2317) (first alteration in original). In this case, prior to searching Bethal’s residence, the officers prepared an affidavit and submitted it to a Jefferson County, Kentucky Circuit Court judge, who issued a search warrant.
A. Status as a gang member
As the majority opinion explains, this court’s precedent establishes that probable cause to search a defendant’s home exists where the defendant is “a drug dealer with continual and ongoing operations.” Newton, 389 F.3d at 636; see also Miggins, 302 F.3d at 393-94. However, “the allegation that the defendant is a drug dealer” by an “unproven confidential informant, without more,” is insufficient to establish probable cause to search a defendant’s residence.12 Frazier, 423 F.3d at 533; see also McPhearson, 469 F.3d at 524 (probable cause would exist based on “the independently corroborated fact that the defendants were known drug dealers at the time the police sought to search their homes”).13 Additionally, probable cause *475does not exist to search a defendant’s residence where the defendant possesses drugs but there is no allegation that he is a drug dealer. McPkearson, 469 F.3d at 521, 525 (warrant based on affidavit stating that the defendant had been arrested on a warrant for “simple assault,” and at the time had had in his pocket a clear plastic bag containing 6.4 grams of crack cocaine).
This court has not yet addressed the issue of whether criminal status other than that of a drug dealer indicates a “continual and ongoing operation,” the evidence of which “is likely to be found where the [defendant] live[s].” Newton, 389 F.3d at 636; Miggins, 302 F.3d at 394 (quoting McClellan, 165 F.3d at 546). In this case, Bethal was identified as a gang member, which is not itself illegal. However, in addition, he was identified as involved in gang-related criminal activity: specifically, two drive-by shootings. The police sought at his residence guns, ammunition, gang paraphernalia, and drugs. Thus, probable cause to search existed if Bethal’s status as a gang member indicated continual and ongoing criminal operations, and he was likely to keep the relevant evidence of gang activity where he lived.
Clearly, drug dealers often engage in continuing operations. This court has had occasion to observe that “drug dealers usually continue their trade after moving to a new residence,” Frazier, 423 F.3d at 537, and has dealt with offenders who continued selling drugs after their residence was searched and they had to move their operations elsewhere, United States v. Bowen, 194 Fed.Appx. 393, 400 (6th Cir.2006); after being arrested, United States v. Mitchell, 63 Fed.Appx. 224, 228 (6th Cir.2003); after six different incarcerations, some for drug offenses, United States v. Chapman, 112 Fed.Appx. 469, 471, 472 (6th Cir.2004); and after their drug-dealing partners were convicted, United States v. Robertson, 67 Fed.Appx. 257, 262 (6th Cir.2003).
Gang members likewise often engage in continuing criminal operations. Gang members may join as young as their early teens, or even younger. State v. Brown, 100 Ohio St.3d 51, 796 N.E.2d 506, 513 (2003) (the defendant belonged to the “Baby Crips” as a child); State v. Drummond, No. 05-MA-197, 2006 WL 3849295, at *10, 2006 Ohio App. LEXIS 6997, at *28-29 (Ohio Ct.App. Dec. 20, 2006) (in the eleven years since the defendant joined the Lincoln Knolls Crips at thirteen, he had “witnessed much shooting, death and other violence such as hand-to-hand fights,” and “been shot five times ... at age sixteen, causing his leg to be amputated”). Gang members typically display significant loyalty to the gang, as a result of which many refuse to testify against one another, United States v. Roberson, 474 F.3d 432, 435 (7th Cir.2007); take the blame for the criminal offenses of higher-status members, United States v. Padilla, 387 F.3d 1087, 1090 (9th Cir.2004); or commit serious crimes, including killing police officers or their own close friends, to indicate their loyalty, Grider v. Abramson, 180 F.3d 739, 744 (6th Cir.1999); United States v. Bazemore, 41 F.3d 1431, 1433 (11th Cir.1994).
Gangs, including the Crips and the Bloods, tend to build an internal “culture,” which influences the decision-making of their members. Drummond, 2006 WL 3849295, at *10, 2006 Ohio App. LEXIS 6997, at *28. They usually use “gang col- or,” which may include particular colors or symbols, to create a group identity, and also employ permanent markings such as tattoos to indicate the status of members *476according to a code that other members understand. Rios v. Rocha, 299 F.3d 796, 800 n. 5 (9th Cir.2002) (Crips wear blue “rags” or bandanas and Bloods wear red); Adams by Adams v. Township of Redford, No. 95-1279, 1996 WL 250578, at *1, 1996 U.S.App. LEXIS 14473, at *2-3 (6th Cir. May 10, 1996) (“[A] gang’s ‘colors’ are an integral part of its identity.”); State v. Earl, 702 N.W.2d 711, 716 (Minn.2005) (tear drop tattoo near the eye indicates that the possessor has killed one person).
Gangs generally aggressively defend their geographic territory, and even accidentally displaying the colors of a rival gang on a gang’s “turf’ can be an offense punishable by death. See State v. Winton, No. 98-AP-1036, 1999 WL 515457, at *2, 1999 Ohio App. LEXIS 3364, at *2-3 (Ohio Ct.App. July 22, 1999) (high school student shot while waiting to pick his brother up at a school bus stop because a high school-age “Blood” saw a black bandana he was trying to conceal). Finally, like drug dealing, gang affiliation frequently persists after incarceration.14 See, e.g., Walker v. Gomez, 370 F.3d 969, 971-72 (9th Cir.2004) (incarcerated members of the East Coast Crips engaged in a series of attacks on prison staff); United States v. Keys, 899 F.2d 983 (10th Cir.1990) (prisoner told guard “that he was a Crips member with sixty soldiers in the prison system” who would kill the guard at the prisoner’s request).
In view of the characteristics of gang activity repeatedly recognized by the courts, it is reasonable to conclude that, like a drug dealer, a gang member who is known to be currently engaged in criminal activity is involved in a “continual and ongoing operation.” In this case, the affidavit contained significant information that Bethal was involved in ongoing criminal activity. He was identified by the Louisville Police Department Gang Squad as a gang member, and witnesses stated that he was involved in two different drive-by shootings along with his fellow Crips: the July 31, 2000, shooting in which LaKnogany McCurley was killed, and another shooting the next month in which no one was killed but an innocent bystander was struck. In addition to these two shootings, the task force investigated three others between Crips and Bloods, and the named informant explained that the retaliatory shootings dated back to a murder in 1996. Defendant’s residence was searched less than two months after the second of the shootings in which he was implicated. Thus, at the relevant time, Bethal was a gang member known to be involved in ongoing criminal operations. See United States v. Walton, 908 F.2d 1289, 1302 (6th Cir.1990) (two instances of drug dealing four months apart “are close enough in time to infer” that defendants are engaging in continuing operations “in the interim”).
B. Likelihood of finding evidence at the defendant’s home

1. Weapons and ammunition

The second question is whether Bethal was likely to keep at his residence the *477evidence of gang activity sought by police. The warrant first mentions handguns and ammunition. This court has observed that “individuals who own guns keep them at their homes.” United States v. Smith, 182 F.3d 473, 480 (6th Cir.1999) (citing United States v. Shomo, 786 F.2d 981, 984 (10th Cir.1986); United States v. Steeves, 525 F.2d 33, 38 (8th Cir.1975); United States v. Rahn, 511 F.2d 290, 293 (10th Cir.1975)). The majority contends that the perpetrator of a shooting would be most likely to dispose of a gun, rather than store it in his home. However, the cases cited by the majority do not address the situation of one who is involved in a series of retaliatory shootings.
Under the circumstances here, Bethal was, if anything, more likely than the average gun owner to keep a gun and ammunition at home. As noted above, he was identified as an assailant in two drive-by shootings, which were part of a larger pattern of retaliatory gang shootings spanning five years. The shooters were thus themselves in danger of being shot by rival gang members. The affidavit states that at least one gang member did in fact carry a weapon with him in response to this danger. When the named informant forewarned Delion Burks, one of the targets of the shooting in which McCurley was killed, Burks responded that he “didn’t care,” because he was armed. Affidavit at 3.
The axiom that drug dealers are likely to keep evidence of drug dealing at home has been explained by this court as a “reasonable inference!] about where the evidence is likely to be kept,” which an “issuing magistrate is entitled to draw.” Miggins, 302 F.3d at 394 (quoting McClellan, 165 F.3d at 546). The inference that one who was both a perpetrator and a potential target of frequent shootings between rival gangs would be likely to keep a firearm and ammunition at his residence is, if anything, stronger. Though a magistrate could reasonably infer that a drug dealer would keep drugs at home both because this would make them readily available for sale and more easily protected from theft, there certainly are drug dealers who operate only out of their cars, or out of their places of business. See, e.g., Woosley, 361 F.3d at 925 (defendant conducted marijuana sales out of his place of business, an oil change shop); United States v. Clemis, 11 F.3d 597, 599, 602 (6th Cir.1993) (defendant did not conduct drug transactions at his home, instead selling out of his car using drugs stored for him by third parties).
The desirability of having the relevant item close at hand is considerably stronger in the case of a gun, which not only may be needed on short notice to engage in criminal activity — here, drive-by shootings, rather than drug sales — but which may serve to protect the owner from attack, an attack which Bethal had good reason to fear. I would therefore hold that the magistrate had a substantial basis for concluding that Bethal was likely to keep weapons and ammunition related to the shootings at his home.

2. Evidence of gang affiliation

The warrant also authorized the officers to search for any “evidence of gang affiliation.” Affidavit at 1. I concur with the majority’s conclusion that the search for this evidence was impermissible because the warrant did not “particularly describ[e] ... the persons or things to be seized.” U.S. Const, amend. IV. This court in United States v. Abies, 167 F.3d 1021 (6th Cir.1999), succinctly explained the parameters of the particularity requirement under Sixth Circuit precedent:
General search warrants which fail to particularly describe the things to be searched for and seized “create a danger *478of unlimited discretion in the executing officer’s determination of what is subject to seizure and a danger that items will be seized when the warrant refers to other items.” “However, the degree of specificity required is flexible and will vary depending on the crime involved and the types of items sought. ‘Thus a description is valid if it is as specific as the circumstances and the nature of the activity under investigation permit.’ ”
Id. at 1033-34 (6th Cir.1999) (citations omitted) (quoting United States v. Savoca, 761 F.2d 292, 298-99 (6th Cir.1985); United States v. Henson, 848 F.2d 1374, 1383 (6th Cir.1988) (quoting United States v. Blum, 753 F.2d 999, 1001 (11th Cir.1985))). Moreover, as the Supreme Court observed in Zurcher v. Stanford Daily, 436 U.S. 547, 565, 98 S.Ct. 1970, 56 L.Ed.2d 525 (1978), courts must apply the requirement of particularity “with particular exactitude when First Amendment interests would be endangered by the search.” Here, the search for gang paraphernalia implicates the right of association. Dawson v. Delaware, 503 U.S. 159, 163, 112 S.Ct. 1093, 117 L.Ed.2d 309 (1992) (“[T]he First Amendment protects an individual’s right to join groups and associate with others holding similar beliefs.”).
The Abies court explained that “broadly worded categories of items to be seized” are permissible under the Fourth Amendment if the category is “ ‘delineated in part by an illustrative list of sizable items.’ ” Id. at 1034 (quoting United States v. Riley, 906 F.2d 841, 844 (2d Cir.1990)). The fact that “the officers executing the warrant must exercise some minimal judgment as to whether a particular document falls within the described category” is insufficient to create the forbidden “unlimited discretion in the executing officer” regarding what items to seize. Id. Thus, a search for gang paraphernalia would be permissible if the warrant first provided a list of examples, as did, for example, the warrant in United States v. Jackson, 67 F.3d 1359 (8th Cir.1995), which listed:
Any evidence of street gang membership o[r] affiliation with any street gang, including, but not limited to, any ... objects or graffiti depicting gang members[’] names, initials, logos, monikers, slogans, or containing mention of street gang membership, affiliation, activity, or identity; ... and newspaper clippings tending to relate details or reference to any crime....
Id. at 1366 n. 1. In this case, the affidavit provided no modifiers for its authorization to search for “evidence of gang affiliation,” nor did it provide a “broadly worded category of items to be seized.” Thus, with respect to the search for gang paraphernalia, I agree that the warrant did not satisfy the particularity requirement.

S. Marijuana and other drugs

The warrant also authorized the officers to search for marijuana and any other drugs. As the majority opinion notes, the affidavit does not provide information that defendant used or sold drugs. The strongest connection it provides between defendant and the drugs sought is that defendant was associated, as a fellow gang member and fellow shooter, with Kenneth Parker, whom the named informant knew to keep drugs and whom she called to purchase marijuana. The affidavit thus does not contain sufficient information to support a reasonable belief, based on “more than mere suspicion,” that defendant possessed marijuana or other drugs. Johnson, 351 F.3d at 258 (quoting Bennett, 905 F.2d at 934).
II. GOOD FAITH EXCEPTION
Even if the majority were correct in concluding that the affidavit did not pro*479vide probable cause to search for weapons and ammunition, the fruits of the search would still be admissible under the Leon good faith exception. The majority concludes that the warrant in this case was not entitled to good faith because it falls within the third situation in Leon: namely, “the affidavit at issue was ‘so lacking in indicia of probable cause’ that weapons or drugs could be seized from [Bethal’s] residence ‘that a belief in its existence [was] objectively unreasonable.’ ” Opinion at 16 (quoting Laughton, 409 F.3d at 748). I do not agree.
In United States v. Laughton, this court examined the Sixth Circuit’s previous cases in which the third-situation “so lacking” language was applied, and concluded that in each15 case, “the issuing magistrate^ — -as well as the reviewing court — was able to identify in the averring officer’s affidavit some connection, regardless of how remote it may have been, between the criminal activity at issue and the place to be searched.” 409 F.3d at 750.
In United States v. Washington, 380 F.3d 236, 243 (6th Cir.2004), the connection was that a car driven by an unidentified drug dealing suspect was regularly parked outside of the residence to be searched. In Carpenter, 360 F.3d at 593, the connection was that a field of marijuana plants grew near the residence searched and a road connected the residence and the field. In Van Shutters, 163 F.3d at 337, the connection was that the defendant was known to be involved in an ongoing scheme to purchase automobiles fraudulently, and the residence to be searched was described “with such particularity that a common sense inference is that the affiant visited the premises himself and presumably either observed [the defendant] in the residence, or determined through investigation that [the defendant] frequented the premises.” Finally, in United States v. Savoca, 761 F.2d 292, 298 (6th Cir.1985), the connection was that the defendant was observed entering the motel room to be searched.
In Frazier, which Laughton did not include in its survey of precedent, the court first examined the findings that good faith existed in Van Shutters, Schultz, and Savoca, and concluded, “The Frazier affidavit creates at least as strong a connection between the place to be searched and the evidence to be sought as the affidavits at issue in the foregoing cases.” 423 F.3d at 537. The court noted that, according to the affidavit, police had found drugs in the defendant’s former residence, and that an officer could reasonably “infer that a drug dealer who kept drugs in his former home would also keep drugs in his current home,” especially in view of “the Sixth Circuit cases cited in the affidavit, which stand for the proposition that, ‘in the case of drug dealers, evidence is likely to be found where dealers reside.’ ” Id. (quoting Newton, 389 F.3d at 636). Thus, the Frazier court held that the “affidavit was not so lacking in probable cause as to render official belief in its existence entirely unreasonable.” Id.
By contrast, the court in Laughton determined that the situation there was distinguishable from that in previous Sixth Circuit cases in which evidence was held admissible under the good faith exception. The court explained that the affidavit “did not even say explicitly that the confidential informant had purchased the narcotics from the [defendant],” and “the statement *480that the confidential informant had observed ‘controlled substances at or in the residence or located on the person of [the defendant]’ does not indicate where that residence was or when these observations were made, raising the possibility that the information was stale.” 409 F.3d at 751. Thus, the court held that “[n]o reasonable officer” could have believed that the affidavit established probable cause. Id.
In McPhearson, decided just a few months ago, the warrant authorized search for “[i]llegal controlled substances, particularly crack cocaine, records, ledgers, tapes, electronic media and other items which memorialize drug trafficking or proceeds therefrom.” 469 F.3d at 521. As in Laughton, the court held that the affidavit was sufficiently lacking in indicia of probable cause that it was objectively unreasonable for the executing officer to believe that probable cause existed. Id. at 527. The McPhearson court explained, “The only connection in the affidavit between 228 Shelby Street and drug trafficking was that Jackson police arrested McPhearson at his residence and found crack cocaine in his pocket in a search incident to the arrest.” Id. at 526. The affidavit did not state “that hallmarks of drug dealing had been witnessed at [the defendant’s] home,” or even “allege that [he] was involved in drug dealing”; “[n]or did the affidavit allege anything else tying McPhearson or his home to any criminal activity other than personal possession of crack cocaine (and the simple assault for which he was arrested).” Id. at 527.
The affidavit here is distinguishable from those in Laughton and McPhearson. In both of those cases, the affidavit lacked information that the defendant was actually known to be engaging in ongoing criminal activity; in Laughton, the affidavit did not identify the defendant himself as a seller of narcotics, and in McPhearson, the affidavit contained no information that the defendant sold cocaine rather than merely possessing it for personal use. In this case, the affidavit specified that Bethal was involved in ongoing gang activity, and witnesses identified him in connection with two drive-by shootings.
This information is comparable to that in the cases in which this court has found good faith. In fact, in this case, as in Frazier, the information in the affidavit establishes a stronger connection between Bethal’s residence and the gang-related shootings than the information in Washington, Carpenter, Van Shutters, and Savoca. In those cases, the affidavits established the existence of ongoing criminal activity, but provided only inferential connections between the perpetrator involved in the activity and the residence to be searched. In this case, as in Frazier, the affidavit specified not only that the defendant was involved in ongoing criminal activity, but also that he resided in the house to be searched. It was reasonable for officers to believe that an affidavit that stated that Bethal resided at the place to be searched; that he was a member of a gang involved in a series of shootings; and that he himself had been implicated in two of the shootings, provided probable cause to believe that guns and ammunition related to the shootings would be found at Bethal’s home.
This conclusion is consistent with the Supreme Court’s holding in Leon that
when an officer acting with objective good faith has obtained a search warrant from a judge or magistrate and acted within its scope ... there is [generally] no police illegality and thus nothing to deter. It is the magistrate’s responsibility to determine whether the officer’s allegations establish probable cause and, if so, to issue a warrant comporting in form with the requirements of the *481Fourth Amendment. In the ordinary case, an officer cannot be expected to question the magistrate’s probable-cause determination or his judgment that the form of the warrant is technically sufficient.
468 U.S. at 920-21, 104 S.Ct. 3405. The magistrate addressing the motion to suppress in this case actually stated in his report, “It does not seem sound policy to require officers executing search warrants to engage in the type of analysis for which the magistrate judge required pen, paper, a qui[et] room and a strong cup of coffee.” Report and Recommendation at 11. It is indeed unsound policy to expect the officers executing the warrant in this case to have questioned the magistrate judge’s determination that probable cause existed to search for weapons, especially with regard to an affidavit which stated that Bethal was a gang member, provided witness accounts of Bethal’s participation in gang-related shootings, and provided the address of his home.
Because I believe the affidavit in this case established probable cause to search Bethal’s home for weapons and ammunition, and that even if it did not, the officers relied in good faith on the belief that the warrant authorized such a search, I believe it is not necessary to reach the question of whether the good faith exception also applies to the search for gang paraphernalia and drugs. Rather, I would hold that the evidence found during the search of Bethal’s home was admissible because it was found in plain view during a lawful search for weapons and ammunition.
III. PLAIN VIEW
Under the “plain view doctrine,” officers may seize an object, even without a warrant to search for it, (1) “if police are lawfully in a position from which they view [the] object,” (2) “if its incriminating character is immediately apparent,” and (3) “if the officers have a lawful right of access to the object.” Minnesota v. Dickerson, 508 U.S. 366, 375, 113 S.Ct. 2130, 124 L.Ed.2d 334 (1993). In the course of the search here, officers found marijuana in a kitchen drawer, marijuana and scales under a cushion in the living room, and cocaine in a Frosted Flakes box on top of the refrigerator, in a furnace closet, and in the dining room. All of the places in which the officers found cocaine were places in which a weapon or ammunition could have been. As the government notes in its reply brief, even a cereal box is large enough to conceal a weapon, and certainly ammunition.
Given the scope of the warrant, clearly the officers were intentionally searching for drugs. However, the plain view exception does not depend on whether the officers expected and intended to find drugs, provided that the drugs were found in places in which the weapons and ammunition could have been.16 As the Supreme Court held in Horton v. California, 496 U.S. 128, 138, 110 S.Ct. 2301, 110 L.Ed.2d 112 (1990),
The fact that an officer is interested in an item of evidence and fully expects to find it in the course of a search should not invalidate its seizure if the search is *482confined in area and duration by the terms of a warrant or a valid exception to the warrant requirement.
Because the officers were already lawfully present in the house and investigating containers and closets to search for weapons and ammunition, they had a lawful right of access to the drugs they seized.
The remaining requirement, that the “incriminating nature” of a piece of property be “immediately apparent” to the seizing officer, demands merely that the officer have “ ‘probable cause to associate the property with criminal activity.’ ” Texas v. Brown, 460 U.S. 730, 741-42, 103 S.Ct. 1535, 75 L.Ed.2d 502 (1983) (quoting Payton v. New York, 445 U.S. 573, 587, 100 S.Ct. 1371, 63 L.Ed.2d 639 (1980)). In this case, on the basis of the facts available during the search — namely, the cocaine’s visual appearance, along with any information conveyed by the drug-sniffing dogs— the officers believed that the items seized were crack cocaine. The record contains no suggestion that this belief was unwarranted. Therefore, the drugs in defendant’s residence were properly seized under the plain view exception.
IV. CONCLUSION
I would thus hold that the affidavit established probable cause to search for weapons and ammunition, and that the drugs and drug paraphernalia Bethal seeks to suppress were discovered in plain view during the course of a lawful search. Therefore, I would reverse the district court’s denial of the motion to suppress.

. The majority paraphrases this holding as referring to a "confidential informant,” Opinion at 11, but that is not what Frazier says; it refers, expressly, to an unproven confidential informant. Neither the named informant nor the narcotics officers in this case are unproven confidential informants.


. With regard to the majority’s analysis of the relationship between this court’s prior holdings in Newton and Frazier, I note that "when a later decision of this court conflicts with one of our prior published decisions, we are still bound by the holding of the earlier case.” Darrah v. City of Oak Park, 255 F.3d 301, 310 (6th Cir.2001) (citing Sowards v. Loudon County, 203 F.3d 426, 431 n. 1 (6th Cir.2000); Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass'n, 180 F.3d 758, 765 (6th Cir.1999)). Thus, the majority’s explanation that Frazier “merely requires that the information in the warrant be provided by sources whose reliability is apparent in the affidavit itself,” Opinion at 11, is correct. Insofar as Frazier could be read to contradict the holding in Newton that "probable cause generally exists to search for the fruits and instrumen*475talities of criminal activity at the residence of a drug dealer with continual and ongoing operations,” 389 F.3d at 636, this court is bound to follow Newton.


. In fact, gang activity in prison may be more serious than gang activity on the streets. As the Supreme Court has recently observed,
Clandestine, organized, fueled by race-based hostility, and committed to fear and violence as a means of disciplining their own members and their rivals, gangs seek nothing less than to control prison life and to extend their power outside prison walls. Murder of an inmate, a guard, or one of their family members on the outside is a common form of gang discipline and control, as well as a condition for membership in some gangs. Testifying against, or otherwise informing on, gang activities can invite one’s own death sentence.
Wilkinson v. Austin, 545 U.S. 209, 227, 125 S.Ct. 2384, 162 L.Ed.2d 174 (2005) (citations omitted).


. With the exception of United States v. Schultz, 14 F.3d 1093, 1096-98 (6th Cir.1994), the holding of which the Laughton court found to be a "stretch of the limits of good faith” and therefore did not include in its distillation of the general principle from past cases. Laughton, 409 F.3d at 750.


. Defendant also points out that the police used drug-sniffing dogs in their search. The Supreme Court has held that using drug-sniffing dogs does not transform an otherwise legal stop for a traffic infraction into an illegal one, because ‘‘any interest in possessing contraband cannot be deemed 'legitimate,' and thus, governmental conduct that only reveals the possession of contraband ‘compromises no legitimate privacy interest.' ” Illinois v. Caballes, 543 U.S. 405, 408, 125 S.Ct. 834, 160 L.Ed.2d 842 (2005) (quoting United States v. Jacobsen, 466 U.S. 109, 123, 104 S.Ct. 1652, 80 L.Ed.2d 85 (1984)). That reasoning applies with equal force to an otherwise legal search.